Citation Nr: 0009567	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  95-42 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness contracted as a 
result of service in the Southwest Area theater of operations 
during the Persian Gulf War (hereinafter referred to as 
"headaches").

3.  Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness contracted as a 
result of service in the Southwest Area theater of operations 
during the Persian Gulf War (hereinafter referred to as 
"skin lesions").  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from January 1974 to January 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision 
rendered by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in St. Louis, Missouri, which denied 
entitlement to the benefits sought on appeal.

This case was previously before the Board in April 1998, at 
which time the matters being addresses herein were REMANED to 
the RO for additional development.  The additional 
development having been completed, the case has been returned 
to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's currently diagnosed psychiatric disorder is 
not causally linked to active service.

2.  The veteran's current headaches are not causally linked 
to active service, nor are his headaches shown to be a 
manifestation of an undiagnosed illness, to a degree of 10 
percent or more. 

3.  The veteran's skin lesions are not causally linked to 
active service, nor are such skin lesions shown to be a 
manifestation of an undiagnosed illness, to a degree of 10 
percent or more. 

CONCLUSIONS OF LAW

1.  The veteran's psychiatric disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (1999).

2.  The veteran's headaches were not incurred in or 
aggravated by active service, to include participation in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  38 U.S.C.A. §§ 1110, 1131, 5107, 1117 (West 1991); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (1999). 

3.  The veteran's skin lesions were not incurred in or 
aggravated by active service, to include participation in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  38 U.S.C.A. §§ 1110, 1131, 5107, 1117 (West 1991); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that a veteran is entitled to service 
connection for a disability resulting from a disease or 
injury incurred or aggravated while in service.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Furthermore, service connection may also be established for a 
veteran who exhibits objective indications of a chronic 
disability resulting from an undiagnosed illness, which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf war, or to 
a degree of 10 percent or more not later than December 31, 
2001.  To fulfill the requirement of chronicity, the illness 
must have persisted for a period of six months.  38 U.S.C.A. 
§ 1117 (West 1991); 38 C.F.R. § 3.317 (1999). 

Initially, the Board finds that the veteran's claims of 
entitlement to service connection for a psychiatric disorder, 
headaches, and skin lesions are well grounded.  That it, the 
claims are plausible; meritorious on their own or capable of 
substantiation.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

I.  Service connection for a psychiatric disorder 

The veteran's service medical records (SMRs) include an 
August 1989 mental health clinic record, which shows that the 
veteran complained of poor memory, concentration, and 
symptoms of depression.  Objectively, the veteran was 
observed to be alert and oriented, but exhibited a somewhat 
dysphoric mood and a flat affect.  He appeared to be 
experiencing low self-esteem and moderate depression.  The 
assessment was rule out depression (dysthymia).  Mental 
health clinic records for the period August 1991 to March 
1993 show that the veteran was regularly seen for counseling 
in coping with marital problems, during which time some 
psychiatric symptomatology was manifested.

A February 1996 VA psychiatric examination report recited the 
veteran's complaints of having memory loss, depression, low 
energy, sleeping problems, and poor appetite.  Objectively, 
the veteran was adequately dressed, cooperative, and had 
adequate judgment and insight, but exhibited nervousness, 
tension, anxiety, fidgeting, halting speech, blunted affect, 
euthymic mood, and feelings of hopelessness.  The impression 
was dysthymia, rule out somatiform disorder and depression.  
The global assessment of functioning was 60.  

The SMRs reveal that the veteran was seen numerous times at 
the mental health clinic for counseling in dealing with 
marital problems, and for symptoms of depression or dysthymia 
for the final years of active duty service.  The relevant 
post-service medical records, which consists solely of the 
February 1996 VA psychiatric examination report, demonstrates 
that the veteran currently suffers from diagnosed dysthymia.  
As alluded too earlier, the Board acknowledges that this 
evidence is sufficient to well-ground the veteran's claim of 
service connection for a psychiatric disorder. 

Once a claim is well grounded, VA has a duty to assist the 
veteran in developing his claim under 38 U.S.C.A. § 5107(a).  
See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  The Board 
notes that it had REMANDED this issue to the RO in April 1998 
for the specific purpose of providing the veteran "another 
psychiatric examination that includes and opinion regarding 
the contended causal link."  The RO attempted to afford the 
veteran a new psychiatric examination, but as was documented 
in the claims file, the veteran canceled his examination 
appointment and did not reschedule it, despite the RO's 
written notification to the veteran that his participation in 
a psychiatric examination was important to the proper 
adjudication of his claim.  Thus, the Board finds that the RO 
has fulfilled the duty to assist.  In addition, under these 
circumstances, the Board must proceed with the evidence at 
hand, however outdated, as the veteran has been given every 
reasonable opportunity to attend the scheduled examination 
afforded to him.  38 C.F.R. § 3.655(a),(b) (1999). 

After reviewing the merits of this claim, the Board finds 
that the evidence of record is insufficient to afford the 
veteran service connection for a psychiatric disorder.  
Although the February 1996 VA psychiatric examination report 
establishes a current diagnosis of dysthymia, the examiner 
does not comment upon the etiology of the dysthymia, i.e., 
whether it was incurred or otherwise causally related to 
psychiatric symptomatology documented in service.  The Board 
notes that the veteran was never firmly diagnosed with a 
psychiatric disorder while in service; indeed, the SMRs 
reflect that the veteran's psychiatric symptomatology was 
associated with the stresses of the marital problems he was 
experiencing at the time.  Therefore, the Board concludes 
that the medical evidence of record fails to establish that 
the veteran's psychiatric disorder was incurred during active 
service or is causally linked to such service.

In support of his claim for service connection for a 
psychiatric disorder, the veteran has submitted written 
contentions.  However, as a matter of law, these statements 
are not sufficient to establish that his current psychiatric 
disorder is attributable to service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions).  In 
other words, what is needed is medical evidence showing that 
the veteran's current psychiatric disorder is causally or 
etiologically related to service.  By this decision, the 
Board is informing the veteran that medical evidence of 
causation is required in order for service connection for a 
psychiatric disorder to be awarded.  38 U.S.C.A. § 5107(a); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

II.  Service connection for headaches

The veteran's service medical records (SMRs) include a 
December 1992 treatment record, which noted the veteran's 
complaints of a frontal headache accompanied by a dry throat 
and postnasal drip; the assessment was viral upper 
respiratory syndrome.  Variously dated treatment records show 
that the veteran suffered from chronic sinusitis.  A 
September 1993 separation examination report noted that the 
veteran had been having sinus problems since 1990, and that 
this resulted in constant pressure, causing headaches.

Private treatment records in September 1995 and July 1996 
show that the veteran had headaches associated with 
pharyngitis and sinusitis.

A February 1996 VA psychiatric examination report noted the 
veteran's complaints of headaches.  The examiner commented 
that it was difficult to ascertain whether or not the 
headaches are related to stress or not.  

A February 1996 VA general medical examination report 
recounted the veteran's complaints of headaches since his 
participation in the Gulf War, and that they now occur 
everyday.  The examiner commented that the veteran's 
headaches could coincide with his sinus problems.  The 
relevant diagnosis was headaches; possible tension type vs. 
sinus type.  
The SMRs reveal that the veteran experienced headaches from 
time to time, although such complaints appear to have been 
associated primarily with generalized viral infections or 
allergic reactions.  The SMRs also revealed that the veteran 
suffered from chronic sinusitis, particularly through the 
final several years of active service.  The post-service 
medical records, which begin in April 1996, demonstrate that 
the veteran currently suffers from headaches, although it was 
not determined if the source of the headaches were from 
tension or from sinus problems.  As was suggested earlier, 
the Board acknowledges that this evidence is enough too well-
ground the veteran's claim of service connection for 
headaches. 

Consequently, pursuant to 38 U.S.C.A. § 5107(a), VA has a 
duty to assist the veteran in developing his claim.  See 
Epps.  The Board observes that, in consideration of the fact 
that this claim was based, at least in part, on the veteran's 
participation in the Persian Gulf War, this issue was 
REMANDED to the RO in April 1998 for the purpose of 
confirming the veteran's participation in the Southwest Asia 
Theater of the Persian Gulf War.  Moreover, in view of the 
fact that the veteran suffered from sinusitis in service, and 
was later service-connected for sinusitis, the REMAND 
directed, among other things, that the RO afford the veteran 
a VA examination to determine the etiology of the headaches, 
including "[w]hether or not the veteran's headaches are part 
and parcel of service-connected 
sinusitis . . ."  The RO attempted to afford the veteran 
such an examination, but as was documented in the claims 
file, the veteran canceled his examination appointment and 
did not reschedule it, despite the RO's written notification 
to the veteran that his participation in the examination was 
crucial to the proper adjudication of his claim.  Thus, the 
Board finds that the RO has fulfilled the duty to assist.  
Moreover, as required by 38 C.F.R. § 3.655(a),(b), the Board 
must proceed with the evidence at hand, however outdated, as 
the veteran has been given every reasonable opportunity to 
attend the scheduled examination afforded to him. 

The Board now turns to an analysis of the merits of the 
veteran's service connection claim for headaches based on the 
evidence of record.  Although the post-service medical 
records demonstrate that the veteran currently suffers from 
headaches, and that the etiology of these headaches was 
likely to be from tension, sinusitis, or some other cause, no 
definitive etiology has been established.  As explained 
above, this issue was REMANDED to the RO for an examination 
to evaluate whether the veteran's headaches are etiologically 
related to service, but the veteran failed to participate in 
such an examination.  Without medical evidence showing that 
the headaches are related to the headaches suffered in 
service, his service-connected sinusitis, or other cause, 
service connection for headaches cannot be established.  

As noted earlier, in accordance with 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317, service connection may be granted only for 
certain objectively manifested undiagnosed disabilities 
attributed to Southwest Asia service during the Persian Gulf 
War.  Among these are headaches.  38 C.F.R. § 3.317(b)(10).  

Pursuant to the April 1999 REMAND, the RO investigated 
whether the veteran was a Persian Gulf War veteran; it was 
noted in the claims file that there was no record of service 
in the Persian Gulf Theater.  However, a review of the 
veteran's DD 214 does note that the veteran was awarded the 
Southwest Asia Service Medal with Star.  Although the record 
is unclear as to whether the veteran actually served in the 
Southwest Asia theater of operations during the Persian Gulf 
War, the Board will assume, for the purposes of evaluating 
the veteran's headaches claim under 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317, that he participated such service.   

Notwithstanding this assumption, there is no medical evidence 
demonstrating that the veteran's headaches are the result of 
an undiagnosed illness.  The occassions he reported headaches 
while in service were most often associated with generalized 
viral infections or allergic reactions.  The post-service 
medical records relating to the veteran's headaches, although 
offering possible alternative etiological sources for the 
veteran's symptoms, do not show a firm link to service.  The 
diagnostic tests available to determine the etiological cause 
of the veteran's headaches have not been employed due to the 
veteran's failure to participate in the VA examination 
requested by the RO in accordance with the Board's REMAND.  
The Board also notes that some of the medical evidence 
suggests that the veteran's headaches are associated with his 
sinusitis.  This evidence is relevant in determining the 
appropriate rating for his already service-connected sinus 
condition (See 38 C.F.R. § 4. 97, Diagnostic Codes 6510-6514, 
which includes headaches in its rating criteria), a question 
that is not at issue.  

In support of his claim for service connection for headaches, 
the veteran has submitted written contentions.  However, as a 
layman, these statements are not sufficient to establish that 
his current headaches are attributable to service.  Espiritu.  
In other words, what is needed is medical evidence showing 
that the veteran's current headaches are causally or 
etiologically related to service, his service-connected 
sinusitis, or as a result of an undiagnosed illness.  By this 
decision, the Board is informing the veteran that medical 
evidence of causation is required in order for service 
connection for headaches to be awarded.  38 U.S.C.A. 
§ 5107(a); Robinette.

III.  Service connection for skin lesions

The veteran's service medical records (SMRs) include a July 
1983 treatment record revealing that the veteran had 
erythematous papular eruptions on the forearms and anterior 
trunk; the assessment was contact dermatitis and tinea pedis.  
In April 1988 a nevus was removed from the left forehead; the 
diagnosis was inflamed seborrheic keratosis.  

A February 1996 VA general medical examination report stated 
that the veteran noticed skin lesions while he was in 
service.  Objectively, there was a tan macular lesion on the 
left side of his scalp by the hairline, but there was no 
associated inflammation with it.  There was also a brown 
macular lesion in the right lower quadrant of his abdomen, 
which was slightly raised but nontender, as well as some 
other tan spots nearby.  The examiner opined that the tan 
lesions looked like age spots that appeared to be benign, 
while the lesion on the right lower quadrant of the abdomen 
seemed to be either a wart or other benign lesion.  The 
examiner further opined that these lesions did not appear to 
be anything caused by chemicals or radiation.

As the post-service medical records indicate the veteran has 
skin lesions in some of the same areas as the diagnosed skin 
disorders reported in the SMRs, the Board finds that such 
evidence makes his claim of service connection for skin 
lesions well grounded.  In consideration of the fact that the 
duty to assist attaches in the instance of a well-grounded 
claim, the Board REMANDED this issue for essentially the same 
reasons as was done for the issue of service connection for 
headaches: to verify the veteran's service in the Southwest 
Asia Theater of operations during the Persian Gulf War and to 
obtain an opinion as to whether the etiology of the veteran's 
skin lesions can be attributed to service.   

As is the case with the other two issues at bar, the veteran 
failed to attend or reschedule his appointment for a VA 
dermatology examination, even though the RO reminded him in 
writing that his participation in the examination was vital 
component to the proper adjudication of his claim.  As such, 
the Board must consider the merits of the case based on the 
evidence at hand, however outdated, as the veteran has been 
given every reasonable opportunity to attend the scheduled 
examination afforded to him.  38 C.F.R. § 3.655(a),(b).

A review of the record reveals that the medical evidence is 
insufficient to demonstrate that the veteran's skin lesions 
were incurred in service as a result of an undiagnosed 
illness or otherwise.  The SMRs show that the veteran was 
diagnosed with contact dermatitis, tinea pedis, and inflamed 
seborrheic keratosis on his forearms, anterior trunk, and 
forehead, on at least two occasions.  The post-service 
medical records characterized the brown and tan skin lesions 
as age spots or other benign lesions.  Without medical 
evidence showing that the skin lesions are related to the 
skin disorders manifested in service, service connection for 
the skin lesions, on a direct basis, cannot be established.  

Although the characterization of the skin lesions as 
indescript "benign lesions" could suggest the possibility 
of an undiagnosed illness, the skin lesions were otherwise 
described as nontender and without inflammation - essentially 
asymptomatic.  Therefore, assuming arguendo, that the veteran 
served in the Southwest Asia theater of operations during the 
Persian Gulf War and contracted an undiagnosed illness, the 
medical evidence does not show that the skin lesions are 
manifest to a degree of 10 percent or more as required by 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Thus, service 
connection for skin lesions on the basis of an undiagnosed 
illness due to service in the Southwest Asia Theater of 
operations during the Persian Gulf War is not warranted.

IV.  Conclusion

Finally, as to all of the issues at bar in this case, the 
Board notes that as a state of equipoise of the positive 
evidence and the negative evidence does not exist, the 
benefit-of-the-doubt doctrine outlined in 38 U.S.C.A. 
§ 5107(b) and Gilbert v. Derwinski, 1 Vet. App. 49 (1990), 
does not apply in this case. 


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.

Entitlement to service connection for headaches, to include 
as due to an undiagnosed illness contracted as a result of 
service in the Southwest Area Theater of operations during 
the Persian Gulf War, is denied.

Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness contracted as a 
result of service in the Southwest Area Theater of operations 
during the Persian Gulf War, is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

